The Supreme Court affirmed the judgment of the Orphans’ Court, on March 14, 1881, in the following opinion,
Per Curiam:
It is perfectly clear that Edward Sherer intended by his will to confer upon his widow, whom he appointed sole execu*286trix, absolute control over his estate. He made it an express provision, as he himself calls it, that she should not be required to file an inventory, nor to settle an account. It is true that she is legatee for life of the personalty, but as long as the account is not settled, she necessarily continues to hold it as executrix. Doubtless if she were shown to be wasting or mismanaging the estate she could be compelled to give security or be dismissed. The case, we think, is neither within the words, nor the spirit of the Act of February 24,1834, Sect. 49 P. Laws, 83.
Decree affirmed and appeal dismissed at the costs of the appellant.